Title: To George Washington from Henry Knox, 12 May 1792
From: Knox, Henry
To: Washington, George



Sir,
War department May 12. 1792

By the Pittsburg post it appears that all is quiet in that quarter.
I have the honor to submit the extract of a Letter from Governor Blount to Doctor Williamson dated April 14th 1792, boding trouble in that quarter.
But I have but little doubt that upon the arrival of my letter and Mr Allison with the goods that tranquillity will be again restored.
I also enclose the copy of a letter from James Seagrove dated the 24. April.
You will probably have learned that General Williams has declined. It were to be wished Governor Howard would accept.
Captain William Lewis of Bottetourt has also declined and agreeably to your orders Alexander Gibson is appointed.
An Ensign in the same quarter by the name of Patrick Shirkey has declined, Mr Moore is to nominate a proper character to succeed him. I have the honor to be with perfect Respect Your humble servant

H. Knox

